Citation Nr: 1717068	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-31 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, status post fusion for the period prior to August 26, 2015.

2. Entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine, status post fusion for the period from August 26, 2015.

3. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

4. Entitlement to service connection for a right knee disability.  

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for a left ankle disability.

8. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and from September 1984 to April 1999.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the RO. 

The Board remanded the claims on appeal in March 2015 for further development. The development has been completed and the case has been returned to the Board for appellate consideration.   

In April 2016, the RO increased the rating for the Veteran's service-connected degenerative arthritis of the cervical spine to 20 percent, effective August, 2015. As higher ratings for degenerative arthritis of the cervical spine are possible during the appeal period, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's right knee disability is not related to service; arthritis of the right knee was not manifest in service or within one year of separation.

2. A right ankle disability has not been shown at any time during the appeal.

3. The Veteran's left knee disability is not related to service; arthritis of the left knee was not manifest in service or within one year of separation.

4. The Veteran's left ankle disability is not related to service.

5. The obstructive sleep apnea had onset during the Veteran's period of service.

6. For the period of the appeal prior to August 26, 2015, the Veteran has full forward flexion of the cervical spine and, at worst, the combined range of motion of the cervical spine of 263 degrees. Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour were not demonstrated. 

7. For the period of the appeal beginning August 26, 2015, forward flexion of the Veteran's service-connected cervical spine disability is limited to 30 degrees. Forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine were not demonstrated.

8. The Veteran has full forward flexion of the lumbar spine and, at worst, the combined range of motion of the lumbar spine of 235 degrees. Forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour were not demonstrated. 


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. A right ankle disability was not incurred in or aggravated by service; a current right ankle disability is not shown. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3. A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. A left ankle disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5. The criteria for service connection for obstructive sleep apnea are met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. The criteria for the assignment of a rating in excess of 10 percent for the service-connected degenerative arthritis of the cervical spine for the period prior to August 26, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5242 (2016).

7. The criteria for the assignment of a rating in excess of 20 percent for the service-connected degenerative arthritis of the cervical spine for the period of the appeal from August 26, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5242 (2016).

8. The criteria for the assignment of a rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in September 2009 that fully addressed all notice elements, as well as what type of information and evidence was needed to establish a disability rating and notice of the type of evidence necessary to establish an effective date, and which was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, the service treatment records as well as all identified and available VA and private medical records are associated with the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained were adequate to evaluate the claims for service connection, as the findings and opinions provided in August 2015 were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

Next, the appeal was remanded to the RO in March 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that an attempt to obtain any outstanding records of treatment be made and to schedule the Veteran for examination to determine nature and etiology of his claimed bilateral knee and bilateral ankle disabilities.  Attempts were made to obtain treatment records from various sources and he underwent an examination in August 2015. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry. 38 U.S.C.A. § 1111. A preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 C.F.R. § 3.306

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis of the right and left knees. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

"Active military service" is defined by VA law and regulations. Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

Knees

The Veteran reported that he performed over 80 parachute jumps and was required to run four miles every day (and 10 miles once a month) in combat boots as a member of the 82nd Airborne Division. He contends these activities resulted in the onset of his current right and left knee disabilities. 

January 1987 service treatment records reflect that the Veteran dropped a ruck sack unto his right leg and sustained a stab wound injury to his right knee. The wound was sutured and subsequent January 1987 treatment records described the disorder as "healing laceration." The service treatment records do not otherwise contain complaints of, treatment for, or diagnosis related to right or left knee disabilities.   

Subsequent to his first period of service but prior to his second period of service, December 1981 private treatment records document that the Veteran sustained fracture of the tibia and fibula in a motorcycle accident. September 1983 private treatment records reflect the Veteran sustained a tear of the medial meniscus of the left knee.

March 1985 service examination and report of medical history document that the Veteran sustained a fracture of the left fibula in December 1981. The examiner noted the Veteran had full range of motion of the left leg and found the Veteran qualified to perform the duties of his military occupational specialty.  

An August 2007 x-ray report findings showed mild osteoarthritic changes involving the right knee

The January 2010 report of VA fee-basis examination documents that the Veteran sustained meniscus tear of his left knee and was status post left knee meniscus surgery. He asserted that physical training every morning in boots and fatigues along with making several parachute jumps put stress on his body. X-ray findings of the left knee showed degenerative arthritic changes. On examination, the diagnosis was degenerative arthritis of the left knee. Noting the records documenting fracture of the left tibia/fibula and left knee meniscus tear, the physician opined that the Veteran's current left knee degenerative  arthritis was more likely than not a progression of those disabilities given that those injuries were known to progress to degeneration over time.

The August 2015 report of VA examination documents diagnoses of right and left knee meniscal tear and osteoarthritis. The Veteran reported that he has had trouble with his knees since the 1970s. The examiner noted that the Veteran underwent arthroscopic surgery on his left knee for a torn cartilage in 1983 and sustained compound fracture of the left tibia and fibula as a result of a motor cycle accident in 1981. The Veteran complained of a sore and painful left knee located on either side of the patella and a painful right knee. The Veteran reported that he underwent arthroscopic surgery on his right knee in 2010 for a meniscal tear. X-ray findings showed bilateral tricompartmental degenerative joint disease, worse on the right, posttraumatic findings at the tibia and fibula with a chronic ununited fracture of the distal fibular shaft (left leg), evidence of prior tibial surgery (left leg) and mild degenerative joint disease at the knee and ankle (left leg).

The physician opined that it was less likely than not that the Veteran's knee disabilities were related to service. Despite the Veteran's complaints of overuse syndromes of the knees during his first period of service due to his parachute jumps, the physician noted that his service treatment records were devoid of treatment during service. Further, the physician observed that subsequent to his first period of service, the Veteran's alleged knee disabilities did not prevent him from riding motorcycles or re-enlisting for a second period. The physician also noted that the Veteran worked construction for a period of time and had other active occupations. The physician also opined that it was less likely than not that the Veteran's right and left knee disabilities were permanently aggravated during service. To that end, the physician noted musculoskeletal examinations performed during service showed no indication of knee disabilities. The physician observed that the Veteran was employed in several active occupations subsequent to service and was clinically obese, having a body mass index (BMI) of 40.40. The physician explained those factors were the major aggravating factor of the Veteran's knee disabilities.

On this record, the Board finds that service connection for the current right and left knee disabilities is not warranted. Though the Veteran has current disabilities, the evidence does not serve to link the onset of the current right and left knee disabilities to disease or injury sustained during a period of service or injury sustained during a period of ACDUTRA or INACDUTRA. Rather, the evidence shows that the Veteran's right and left knee disabilities onset as a result of his body habitus and physically demanding post-service occupations (see August 2015 report of VA examination) and specific to his left knee disability represented a progression of the fracture of the left tibia/fibula (sustained in a motorcycle accident) and left knee meniscus tear; i.e., his left knee disability that preexisted his second period of service was no permanently aggravated during his second period of service.

Additionally, to the extent that the Veteran has degenerative joint disease (arthritis) of the right and left knees, the Board notes that there is no evidence of arthritis of the knees shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Finally, the Veteran is not medically trained and therefore not competent to establish that he has right and left knee disabilities that onset due to disease or injury sustained during a period of service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to opine as to the cause of his current right and left knee disabilities. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, these claims must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Ankles

The Veteran reported that parachute jumps and physical training in combat boots resulted in the onset of right and left ankle disabilities. 

A June 1976 service treatment record documents the Veteran's complaint of pain in his left ankle, anteriorly and laterally. X-ray findings indicated a small translucent particle inferior to the distal fibula. He was referred to the orthopedic clinic.

The corresponding June 1976 service orthopedic clinic record reflects the Veteran's complaint that he felt an immediate, sharp pain in his left ankle when he stepped forward. The examiner noted the Veteran had an ossicle at the inferior portion of the left tibia causing inflammation of the leg muscle during normal range of motion. The Veteran was treated with an ace wrap and medication. 

The service treatment records do not contain complaints of, treatment for, or diagnosis related to a right ankle disability.   

Subsequent to his first period of service but prior to his second period of service, December 1981 private treatment records document that the Veteran sustained fracture of the tibia and fibula in a motorcycle accident. 

Specific to his left ankle, the January 2010 report of VA fee-basis examination documents the Veteran's assertion that physical training every morning in boots and fatigues along with making several parachute jumps put stress on his body. X-ray findings showed an old fracture. There was no indication of a malunion to the os calcis on the left and there was no indication of malunion of the astralgus on the left. On examination, the diagnosis was left ankle tendonitis, status post healed fracture with scar. Noting the records documenting fracture of the left tibia/fibula, the physician stated that an opinion as to etiology could not be provided without resort to speculation. 

The August 2015 report of VA examination reflects the physician's indication that the Veteran did not have a current diagnosis of a right or left ankle disability. The Veteran reported that the constant jumping and activity as a member of the 82nd Airborne caused his ankle to hurt between 1973 and 1977. He reported that he twisted his ankles on many occasions and went to the dispensary on one occasion and was put on crutches. He stated that in the 1980s he twisted his left ankle twice and sought medical attention and in the 1990s his left ankle "acted up" twice. He complained of constant pain in his ankles, left worse than right.

X-ray findings showed no acute fracture or subluxation. On the right, ankle mortise was intact. There was a prominent plantar calcaneal enthesophyte and some calcification in the Achilles tendon near its insertion suggesting calcific tendinosis. Mild tibiotalar degenerative changes were noted anteriorly. On the left, old, healed distal tibial and fibular fractures were noted. A single screw projected through the distal tibial shaft. There was a corticated 5 mm ossific fragment noted inferior to the lateral malleolus, likely related to old trauma. There were prominent dorsal and plantar calcaneal enthesophytes. X-ray findings of the left tibia and fibula showed mild degenerative joint disease at the ankle.

The physician remarked that there was a normal right ankle clinical examination and x-ray findings were normal also. The physician explained that the sclerosis reported anteriorly was minimal and was within the variation of normal. The physician remarked that the restriction of dorsiflexion in the left ankle noted on examination was probably the result of the open fracture of the leg. The physician noted that the x-ray findings were normal and explained that the ossicle noted at the tip of the lateral malleolus was probably developmental and was of no clinical significance. The physician opined that it was less likely than not that the Veteran's ankle conditions were related to service. Noting the Veteran's report of sustaining multiple strains during his first period of service, the physician stated there was no evidence that the Veteran received treatment in service. The physician concluded that the Veteran had a normal right ankle and his left ankle disability was secondary to the leg fracture (sustained in 1981).  

On this record, the Board finds that service connection for the right and left ankle disabilities is not warranted. Though the Veteran has current left ankle disability, the evidence does not serve to link the onset of the current left ankle disability to disease or injury sustained during a period of service or injury sustained during a period of ACDUTRA or INACDUTRA. Rather, the evidence shows that the Veteran's left ankle disability onset as a result of the left tibia and fibula fracture he sustained in the motorcycle accident in 1981, subsequent to his first period of service. 

Additionally, to the extent that the Veteran has degenerative joint disease (arthritis) of the left ankle, the Board notes that there is no evidence of arthritis of the ankle shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

As for his claim of service connection for a right ankle disability, the claim must also be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The more probative evidence establishes that the Veteran does not currently have a right ankle disability. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has also considered the Veteran's lay statements that he has right and left ankle disabilities related to injury incurred in service. He is a lay person without the requisite medical knowledge and training and is not competent to establish that he has current right and left ankle disabilities that are etiologically related to service. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed in Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007). 

Accordingly, these claims must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Sleep Apnea

An August 1975 service treatment record documents the Veteran's complaint of trouble sleeping. He reported that he coughed up mucus in the mornings. The diagnosis was upper respiratory infection (URI).

A June 2006 sleep study documents a diagnosis of obstructive sleep apnea. 

A March 2013 statement reflects the Veteran's assertion that he snored excessively and never slept through the night because the snoring interfered with his sleeping during his period of service. Thus, he contends that his sleep apnea onset during his period of service. 

The August 2015 Report of VA examination documents a diagnosis of obstructive sleep apnea. The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness, explaining that the Veteran's sleep apnea was diagnosed years after his separation from service. 

The Board finds that the Veteran has competently and credibly asserted that he snored excessively during his period of service. However, in the August 2015 VA examination, the examiner opined that Veteran's sleep apnea was less likely than not incurred in service, explaining that the sleep apnea was diagnosed years after his separation from service. In light of the Veteran's competent and credible report that symptomatology associated with sleep apnea onset during his period of service, the Board finds that the rationale offered to support the examiner's opinion in the August 2015 VA examination is inadequate. 38 C.F.R. § 3.303(d). 

Accordingly, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current obstructive sleep apnea that had its clinical onset during his period of service. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for obstructive sleep apnea is warranted.

Increased ratings- Spine

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's cervical spine and lumbar spine disabilities were separately evaluated under DC 5242, the criteria for evaluating degenerative arthritis of the spine.  The criteria for rating the Veteran's disabilities are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combine range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent evaluation is warranted forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately under an appropriate diagnostic code. See Note 1.  

Degenerative Arthritis of the Cervical Spine

The January 2010 report of VA examination reflects the Veteran's complaint of constant, severe neck pain. He indicated that his cervical spine pain would onset spontaneously and was relieved by rest and medication (Motrin). During periods of pain he could function without medication. He reported that his cervical spine disability was manifested by spasms, paresthesia and numbness. He reported that he experienced decreased left arm strength associated with his constant neck pain.

On examination, his posture was normal. There was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone and atrophy of the limbs. There was tenderness on palpation of C3-C5. There was no ankylosis of the cervical spine. The range of motion findings of the cervical spine were as follows: forward flexion 0 to 45 degrees (with pain at 40 degrees); extension 0 to 15 degrees; left lateral flexion 0 to 30 degrees (with pain at 25 degrees); right lateral flexion 0 to 25 degrees (with pain at 22 degrees); left rotation 0 to 70 degrees; right rotation 0 to 78 degrees (with pain at 70 degrees). Though there was objective evidence of pain following repetitive motion, there was no additional limitation in motion following repetitive testing. Sensory, motor strength and reflex examinations were unremarkable. There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.

The September 2013 report of VA examination documents the Veteran's report of a worsening cervical spine disability. He complained of continuous pain and loss of movement. 

On examination, the range of motion findings of the cervical spine were as follows: forward flexion 0 to 45 degrees; extension 0 to 40 degrees; left lateral flexion 0 to 45 degrees; right lateral flexion 0 to 45 degrees; left rotation 0 to 80 degrees; right rotation 0 to 80 degrees with no objective evidence of painful motion in any plane. The Veteran was able to perform repetitive use testing with no additional limitation in motion following repetitive testing. The Veteran did not demonstrate localized tenderness or pain on palpation of the neck. He did not exhibit guarding or muscle spasm of the neck. Sensory, motor strength and reflex examinations were all normal. There were no signs of cervical spine radiculopathy and the Veteran had no other neurologic abnormalities related to his cervical spine disability. He did not have intervertebral disc syndrome of the cervical spine.

The August 2015 report of VA examination reflects the Veteran's complaint that he had pain in the middle of the lower neck. 

On examination, the range of motion findings of the cervical spine were as follows: forward flexion 0 to 30 degrees; extension 0 to 45 degrees; left lateral flexion 0 to 45 degrees; right lateral flexion 0 to 45 degrees; left rotation 0 to 80 degrees; right rotation 0 to 80 degrees. There was no evidence of pain with weight bearing. The Veteran was able to perform repetitive use testing with no additional limitation in motion following repetitive testing. The Veteran did not demonstrate localized tenderness, guarding or muscle spasm of the cervical spine. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time. Sensory, motor strength and reflex examinations were all normal. There were no signs of cervical spine radiculopathy and the Veteran had no other neurologic abnormalities related to his cervical spine disability. There was no ankylosis of the cervical spine He did not have intervertebral disc syndrome of the cervical spine.

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 10 percent for the service-connected cervical spine disability for the period prior to August 26, 2015 is not warranted. The January 2010 VA examination findings show there was no abnormal spinal curvature, ankylosis of the cervical spine, spasm, atrophy, guarding, weakness, radiating pain on movement, or loss of tone. Further, range of motion findings of the cervical spine showed he had full forward flexion of the cervical spine (with pain at 40 degrees) and combined range of motion of the cervical spine of 263 degrees. The September 2013 VA examination findings show he had full forward flexion of the cervical spine and combined range of motion of the cervical spine of 335 degrees. There was no muscle spasm, guarding or localized tenderness or pain on palpation of the joints or associated soft tissues of the cervical spine. There was no additional limitation in motion following repetitive testing. The criteria for a 20 percent rating or higher would require flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. In sum, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees. Additionally, he did not experience any muscle spasm or guarding. Further, intervertebral disc syndrome is not demonstrated. He does not have radiculopathy or any other associated objective neurologic abnormalities documented; therefore, separate evaluation for such is not warranted. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 10 percent for the service-connected degenerative arthritis of the cervical spine for the period prior to August 26, 2015 is warranted and this claim for increased rating is denied.

Similarly, the Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 20 percent for the service-connected cervical spine disability is not warranted for the period of the appeal from August 26, 2015. The August 2015 VA examination findings show he had forward flexion of the cervical spine to 30 degrees and combined range of motion of the cervical spine of 325 degrees.  There was no localized tenderness, guarding or muscle spasm of the cervical spine. There was no additional limitation in motion following repetitive testing. There was no evidence of pain with weight bearing. Additionally, there was no cervical spine ankylosis.  The criteria for a 30 percent rating or higher would require flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. In sum, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40 , 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion 15 degrees or less or favorable ankylosis of the entire cervical spine. Additionally, intervertebral disc syndrome is not demonstrated. He does not have radiculopathy or any other associated objective neurologic abnormalities documented; therefore, separate evaluation for such is not warranted. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 20 percent for the service-connected degenerative arthritis of the cervical spine is warranted for the period of the appeal from August 26, 2015 and this claim for increased rating is denied.

Degenerative Arthritis of the Lumbar Spine

The January 2010 report of VA examination reflects the Veteran's complaint of constant, severe lower back pain with radiation to the right hip and leg. He indicated that his lumbar spine pain would onset spontaneously and was exacerbated by physical activity. His pain was relieved by medication (Motrin). He reported that his lumbar spine disability was manifested by paresthesia and numbness. He reported that he experienced erectile dysfunction and weakness of the leg and foot associated with his lumbar spine disability. 

On examination, his posture was normal. There was no evidence of radiating pain on movement or muscle spasm. There was tenderness upon palpation of the lumbar spine; however, spinal contour was preserved though there was tenderness. There was no guarding of movement or weakness. Muscle tone and musculature were normal. There was no ankylosis of the thoracolumbar spine. The range of motion findings of the lumbar spine were as follows: forward flexion 0 to 90 degrees (with pain at 70 degrees); extension 0 to 30 degrees (with pain at 25 degrees); left lateral flexion 0 to 30 degrees; right lateral flexion 0 to 30 degrees; left rotation 0 to 30 degrees; right rotation 0 to 30 degrees (with pain at 25 degrees). There was objective evidence of pain, fatigue, weakness and lack of endurance following repetitive use and forward flexion was limited an additional 10 degrees (i.e., 0 to 80 degrees) following repetitive use. Sensory, motor strength and reflex examinations were unremarkable. There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement. Genital examination findings were within normal limits.

The September 2013 report of VA examination documents the Veteran's report of a worsening lumbar spine disability. He complained of left leg numbness after prolonged sitting and reported that there were times he had so much pain that he could not stand up straight.  

On examination, the range of motion findings of the lumbar spine were as follows: forward flexion 0 to 90 degrees; extension 0 to 25 degrees; left lateral flexion 0 to 30 degrees; right lateral flexion 0 to 30 degrees; left rotation 0 to 30 degrees; right rotation 0 to 30 degrees with no objective evidence of painful motion in any plane. The Veteran was able to perform repetitive use testing with no additional limitation in motion following repetitive testing. The Veteran did not demonstrate localized tenderness or pain on palpation of the back. He did not exhibit guarding or muscle spasm of the back. Sensory, motor strength and reflex examinations were all normal. There were no signs of lumbar spine radiculopathy and the Veteran had no other neurologic abnormalities related to his lumbar spine disability. He did not have intervertebral disc syndrome of the lumbar spine.

The August 2015 report of VA examination reflects the Veteran's complaint of constant back pain in the middle of his low back. 

On examination, the full range of motion of the lumbar spine. There was no evidence of pain with weight bearing. The Veteran was able to perform repetitive use testing with no additional limitation in motion following repetitive testing. The Veteran did not demonstrate localized tenderness, guarding or muscle spasm of the lumbar spine. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time. Sensory, motor strength and reflex examinations were all normal. There were no signs of lumbar spine radiculopathy and the Veteran had no other neurologic abnormalities related to his cervical spine disability. There was no ankylosis of the lumbar spine He did not have intervertebral disc syndrome of the lumbar spine.

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 10 percent for the service-connected degenerative arthritis of the lumbar spine disability is not warranted. The January 2010 VA examination findings show there was no abnormal spinal curvature, ankylosis of the lumbar spine, spasm, atrophy, guarding, weakness, radiating pain on movement, or loss of tone. Further, range of motion findings of the lumbar spine showed he had full forward flexion of the lumbar spine (with pain at 70 degrees) and combined range of motion of the cervical spine of 240 degrees. On repetitive use testing his forward flexion of the lumbar spine was limited an additional 10 degrees (i.e., 0 to 80 degrees). The September 2013 VA examination findings show he had full forward flexion of the lumbar spine and combined range of motion of the cervical spine of 235 degrees. There was no muscle spasm, guarding or localized tenderness or pain on palpation of the joints or associated soft tissues of the lumbar spine. There was no additional limitation in motion following repetitive testing. The August 2015 VA examination showed the Veteran had full range of motion of the lumbar spine. There was no muscle spasm, guarding or localized tenderness or pain on palpation of the joints or associated soft tissues of the lumbar spine. There was no evidence of pain with weight bearing. There was no additional limitation in motion following repetitive testing. The criteria for a 20 percent rating or higher would require flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. In sum, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion 30 degrees but not greater than 60 degrees or the combined range of motion of the lumbar spine not greater than 120 degrees. Additionally, he did not experience any muscle spasm or guarding. Further, intervertebral disc syndrome is not demonstrated. He does not have radiculopathy or any other associated objective neurologic abnormalities documented; therefore, separate evaluation for such is not warranted. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine is warranted and this claim for increased rating is denied.

Extraschedular and other considerations

The Board acknowledges that it was not specified whether the range of motion studies for the cervical and lumbar spine disabilities were done under both passive and active motion as required by Correia v. McDonald, 28 Vet. App. 158, 168 (2016). However, the August 2015 VA examination specified that there was no evidence of pain with weight bearing; and range of motion studies of the cervical and lumbar spine were conducted. The Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

The Board has also considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's cervical and lumbar spine disabilities is specifically contemplated by the schedular rating criteria, and referral for extraschedular consideration is not appropriate. The painful motion is included in the criteria found in the rating schedule for spine disabilities. Because the schedular rating criteria is adequate to rate the disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from her disabilities with the pertinent schedular criteria does not show that her service-connected lumbar spine and radiculopathy of the lower extremities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The painful motion is specifically contemplated by the criteria discussed above, including the effect of the Veteran's cervical and lumbar spine disabilities on his occupation and daily life. In the absence of exceptional factors associated with the disability, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a right knee disability is denied.  

Service connection for a right ankle disability is denied.

Service connection for a left knee disability is denied

Service connection for a left ankle disability is denied.

Service connection for obstructive sleep apnea is granted.

An initial rating in excess of 10 percent for degenerative arthritis of the cervical spine for the period prior to August 26, 2015 is denied.

A rating in excess of 20 percent for degenerative arthritis of the cervical spine for the period from August 26, 2015 is denied.

An initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


